Case 4:18-cv-04009-TLB Document 277         Filed 08/28/20 Page 1 of 13 PageID #: 6577




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              TEXARKANA DIVISION

OAK CREEK INVESTMENT PROPERTIES, INC.                                        PLAINTIFF

V.                             CASE NO. 4:18-CV-4009

AMERICAN ELECTRICAL POWER SERVICE
CORPORATION; KMT GROUP, INC.; and
CLEAResult CONSULTING, INC.                                             DEFENDANTS

AND

KMT GROUP, INC.                                              THIRD-PARTY PLAINTIFF

V.

JIMMY HICKEY and RICHARD SMITH                           THIRD-PARTY DEFENDANTS

                                OPINION AND ORDER

      Now pending before the Court is a Motion in Limine (Doc. 243) filed jointly by

Defendants American Electrical Power Service Corporation, KMT Group, Inc., and

CLEAResult Consulting, Inc. The Motion seeks to exclude the following from trial: (1)

testimony and documentary evidence regarding prices of used mobile homes that Plaintiff

Oak Creek Investment Properties, Inc. (“Oak Creek”), submitted to the Defendants after

discovery closed in this case; (2) photographs of Oak Creek’s homes depicted in a “vacant

condition between leases,” which were also disclosed after discovery ended; (3) Oak

Creek’s evidence of repairs it made to one mobile home on January 22, 2020, which was

disclosed after discovery ended; (4) testimony by Oak Creek’s expert Jeffrey Rothbart;

and (5) testimony by Oak Creek’s expert David G. Shreve concerning possible future

damage to certain mobile home units. For the reasons explained herein, this Motion is

GRANTED IN PART AND DENIED IN PART.



                                           1
Case 4:18-cv-04009-TLB Document 277         Filed 08/28/20 Page 2 of 13 PageID #: 6578




      Also pending is Oak Creek’s Motion to Reopen Discovery (Doc. 248). Oak Creek

asks that discovery be reopened briefly for the purpose of allowing the late production of

documents attached as Exhibit A to the Motion (Doc. 248-1). The Court has reviewed

these documents and finds that they contain cost estimates and photographs of used

mobile homes obtained from various sellers and locations. Oak Creek concedes that this

evidence was, indeed, acquired after discovery closed—but only very shortly after the

Court issued a summary judgment Order deciding the proper valuation of Oak Creek’s

damages under Arkansas law. Defendants oppose the Motion (Docs. 252–254) and

argue that the Court’s ruling on the proper valuation of damages should not have come

as a surprise to Oak Creek and that it should have produced this evidence before the

Court issued the Order on summary judgment. For the reasons explained below, the

Court GRANTS the Motion to Reopen for a period of thirty days from today’s date, but

only for the limited purpose of allowing Oak Creek to produce the documents that are

attached to the Motion as Exhibit A and to allow Defendants to take any written discovery

and/or depositions they believe are necessary to test and potentially rebut this new

evidence. The Court does not contemplate extending any other deadlines set forth in the

Third Amended Case Management Order (Doc. 268).

                           I. MOTION IN LIMINE (Doc. 243)

            A. New Evidence Regarding Prices of Used Mobile Homes

      The Court entered an Order on summary judgment on January 9, 2020 (Doc. 171),

in which it resolved the parties’ dispute over the proper way to calculate Oak Creek’s

purported damages under Arkansas law. The Court explained:

      If the proof at trial shows that the mobile homes have been destroyed
      beyond repair––as Oak Creek contends––then the proper measure of

                                            2
Case 4:18-cv-04009-TLB Document 277            Filed 08/28/20 Page 3 of 13 PageID #: 6579




       general damages is the reasonable cost to replace the mobile homes, as
       explained above. See Bush v. Taylor, 197 S.W. 1172, 1174 (Ark. 1917).
       But here, too, “cost to replace” does not mean the cost to replace 15-year-
       old mobile homes with brand new ones—as Oak Creek seems to believe.
       The age, condition, and depreciated state of the mobile homes must be
       taken into consideration. See Barnes v. Young, 238 Ark. 484, 488 (1964)
       (finding that the proper measure of damages for a completely destroyed,
       fifty-year-old fence situated on real property was not “the replacement cost
       of a new fence,” but “the cost of replacement of the existing fence in
       substantially the same condition that existed at the time appellants
       destroyed it”); Powell v. TIP Petroleum, Inc., 510 F.3d 818, 824 (8th Cir.
       2007) (holding that when chattel affixed to realty suffers damage, it is
       inequitable to consider replacing a damaged, old item with a brand new one,
       since “the measure of compensatory damages would be best represented
       as the cost of installing the new [chattel] reduced by the difference in value
       between the new [chattel] and the old [chattel], though the market value of
       the old [chattel] at the time of their removal would presumably also be an
       acceptable measure of damages”).

(Doc. 171, pp. 19–20).

       Approximately a month after the Court’s ruling, Oak Creek produced to the

Defendants certain documents that supposedly demonstrate the prices of used mobile

homes that Oak Creek found for sale—in contrast with Oak Creek’s previously disclosed

evidence of the cost of new mobile homes. See Doc. 248-1. Defendants now object to

the disclosure of this evidence after the discovery deadline.

       The Court finds that pursuant to Federal Rule of Civil Procedure 37(c)(1), Oak

Creek has sufficiently demonstrated that the late production of used-home cost data is

“substantially justified or is harmless.” According to Rule 37, if a party fails to provide

information in compliance with Rule 26(a) or (e), that party will not be permitted to “use

that information . . . to supply evidence . . . at a trial.” Fed. R. Civ. P. 37(c)(1). However,

the Eighth Circuit in Wegener v. Johnson acknowledged that discerning whether late-

disclosed evidence is nonetheless “substantially justified” or “harmless” is not always a

straightforward task. Therefore, courts should consider certain other factors, including

                                              3
Case 4:18-cv-04009-TLB Document 277             Filed 08/28/20 Page 4 of 13 PageID #: 6580




“the reason for noncompliance [with the discovery deadline], the surprise and prejudice

to the opposing party, the extent to which allowing the information or testimony would

disrupt the order and efficiency of the trial, and the importance of the information or

testimony.” 527 F.3d 687, 692 (8th Cir. 2008).

       In the case at bar, the Court finds credible Oak Creek’s stated reason for its

noncompliance with the discovery deadline. Oak Creek and the Defendants vigorously

disputed how damages should be calculated in this case, and the dispute became the

subject of voluminous briefing on summary judgment. The Court’s Order resolving the

issue was approximately twenty pages long, and though the Court’s analysis was not

particularly controversial or “close” as a legal matter, the Court was required to engage in

a detailed analysis of Arkansas law in order to rule on the issue.

       With respect to the second and third Wegener factors, the Court finds that the

surprise and prejudice the Defendants might suffer due to the late disclosure of this cost

data can be cured by reopening discovery for a short window of time. A thirty-day

extension of the discovery deadline should be sufficient to allow Defendants the

opportunity to test this proof and present it to their experts for evaluation. No disruption

in the order and efficiency of the trial will result from this thirty-day extension. 1

       As for the final Wegener factor, the Court finds that the cost data is critical to Oak

Creek’s calculation of its damages. If the Court were to simply exclude this evidence out

of hand, especially considering the fact that the evidence was disclosed to the Defendants




1Pretrial disclosures and deposition designations are not due until October 22, 2020;
counter-designations are not due until October 29; and the parties’ joint motion to exclude
deposition testimony is not due until November 5. The trial remains set to commence on
December 2. (Doc. 268, p. 7).
                                                4
Case 4:18-cv-04009-TLB Document 277           Filed 08/28/20 Page 5 of 13 PageID #: 6581




very shortly after discovery ended, such a decision would work an extreme and

undeserved hardship on Oak Creek. Moreover, the Court is aware that it possesses the

discretion to modify its own scheduling order to reopen discovery for a brief period under

Rule 16(b)(4), provided there is “good cause.” Fed. R. Civ. P. 16(b)(4). For the reasons

already stated, the Court finds that good cause exists to modify the Court’s discovery

deadline and to reopen discovery for thirty days with respect to Oak Creek’s cost data

attached at Doc. 248-1. The thirty-day extension applies only to these documents, and

discovery is not otherwise reopened as to any other categorical topic.

 B. Photographs of Oak Creek’s Homes in a “Vacant Condition” between Leases

       Defendants explain in their Motion that on February 12, 2020, Oak Creek produced

certain photographs of mobile homes that were allegedly in a “vacant condition” between

leases. (Doc. 243, p. 3). Defendants believe Oak Creek has produced these photographs

after the discovery deadline in order to try to demonstrate, generally, “the condition of the

mobile homes after tenants move out to preempt any claim regarding the lack of

maintenance at the mobile homes.” (Doc. 244, p. 4). Defendants ask that the Court not

permit Oak Creek’s late disclosure of these photographs.

       Oak Creek’s written response to the Motion (Doc. 250) does not address these

photographs.    Accordingly, Oak Creek has failed to offer any justification for the

photographs’ late disclosure under Rule 37. The Court also construes Oak Creek’s

silence on the subject as a concession that it lacks good cause under Rule 16 to reopen

discovery to consider these photographs. Even though “the exclusion of evidence is a

harsh penalty and should be used sparingly,” Wegener, 527 F.3d at 692 (citation and

quotation marks omitted), it is within the Court’s discretion to decide whether a party’s



                                             5
Case 4:18-cv-04009-TLB Document 277             Filed 08/28/20 Page 6 of 13 PageID #: 6582




untimely disclosure is harmless with respect to an opposing party’s ability to adequately

prepare for trial. Here, the Court finds that the late disclosure of these photographs is not

harmless, nor is the late disclosure justified by Oak Creek in any way. The photographs

will therefore be deemed inadmissible at trial. See id. (citing Trost v. Trek Bicycle Corp.,

162 F.3d 1004, 1008 (8th Cir. 1998) (“failure to disclose in a timely manner is equivalent

to failure to disclose”)).

        C. Evidence of Repairs Made to One Mobile Home on January 22, 2020

         Defendants contend that Oak Creek made repairs to one of its mobile homes on

January 22, 2020, and then disclosed evidence confirming those repairs on February 20,

2020. Defendants maintain that this evidence should be deemed inadmissible at trial

because Oak Creek violated the terms of the parties’ Protective Order (Doc. 26), which

requires Oak Creek to give notice to all Defendants before conducting any repairs, “unless

such repairs are necessary to prevent immediate physical risk of harm to tenants or

immediate damages to Oak Creek’s property if it is not repaired.” Id. at p. 2. The

Protective Order also clearly states the parties’ agreement “that nothing in this Order

prevents the number or scope of future inspections or repairs of the subject mobile homes

. . . .” Id.

         Oak Creek explains in its written response that it repaired a hole in the floor of one

of its mobile homes on January 22. See Doc. 243-1, pp. 72–76. It argues that the repair

was necessary to make immediately and without advance notice to the Defendants. Oak

Creek’s attorney emailed Defendants’ attorneys on February 20, the day that the

photographs were produced, and explained that no advance notice was given “due to the




                                               6
Case 4:18-cv-04009-TLB Document 277         Filed 08/28/20 Page 7 of 13 PageID #: 6583




fact the damage presented an immediate risk of harm to tenants if not immediately

repaired.” (Doc. 250-3).

      Based on the facts set forth in the briefing, the Court cannot find that Oak Creek

clearly violated the Protective Order. Oak Creek represents that the damage to the floor

in a single mobile-home unit was a trip hazard requiring immediate repair, and Defendants

simply disagree with that assessment. Regardless, even if Oak Creek’s actions did

violate the terms of the Protective Order, Defendants’ suggested remedy (or sanction) of

excluding the repair evidence from trial is not justified by the circumstances. Defendants

make no attempt to explain in the Motion how they will be prejudiced if the Court were to

allow the evidence to be presented at trial—presumably along with Oak Creek’s other

evidence of past repairs.      Instead of making a specific argument about these

photographs, Defendants broadly claim that “any evidence produced after the discovery

deadline should be excluded.” (Doc. 244, p. 4) (emphasis added). This is not the correct

legal standard.

      The Court finds that Oak Creek has sufficiently demonstrated that the late

production of this repair evidence is “substantially justified or is harmless” under Rule

37(c)(1). In addition, the Court notes that the parties did not contemplate the imposition

of any particular sanction for violating the Protective Order when they agreed to it, and

they appear to have understood and acknowledged in the Protective Order that periodic

repairs to the mobile home units may be necessary prior to the date of trial. For all of

these reasons, the Court declines to exclude the repair evidence from January 22, 2020.




                                            7
Case 4:18-cv-04009-TLB Document 277            Filed 08/28/20 Page 8 of 13 PageID #: 6584




                D. Exclusion of Jeffery Rothbart’s Expert Testimony

      Whether to exclude expert testimony from trial is a decision committed to a district

court’s discretion, subject to the Federal Rules of Evidence, including Rule 702. Johnson

v. Mead Johnson & Co., LLC, 754 F.3d 557, 561 (8th Cir. 2014). Rule 702 states that:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise if:
      (a) the expert’s scientific, technical, or other specialized knowledge will help
      the trier of fact to understand the evidence or to determine a fact in issue;
      (b) the testimony is based on sufficient facts or data; (c) the testimony is the
      product of reliable principles and methods; and (d) the expert has reliably
      applied the principles and methods to the facts of the case.

The Eighth Circuit has “boiled down” these requirements into a three-part test:

      First, evidence based on scientific, technical, or other specialized
      knowledge must be useful to the finder of fact in deciding the ultimate issue
      of fact. This is the basic rule of relevancy. Second, the proposed witness
      must be qualified to assist the finder of fact. Third, the proposed evidence
      must be reliable or trustworthy in an evidentiary sense, so that, if the finder
      of fact accepts it as true, it provides the assistance the finder of fact requires.

Johnson, 754 F.3d at 561 (quoting Polski v. Quigley Corp., 538 F.3d 836, 839 (8th Cir.

2008)).

      It follows that the proponent of expert testimony bears the burden of showing by a

preponderance of the evidence that the above requirements are satisfied; however,

“[c]ourts should resolve doubts regarding the usefulness of an expert’s testimony in favor

of admissibility.” See Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757–58 (8th Cir.

2006). Nevertheless, the law is clear that “a court should not admit opinion evidence that

‘is connected to existing data only by the ipse dixit of the expert.’” Id. at 758 (quoting

Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).

      Here, Defendants have challenged the admissibility of the expert opinions stated

in Mr. Rothbart’s report. Oak Creek responds that Mr. Rothbart’s testimony will be “helpful

                                              8
Case 4:18-cv-04009-TLB Document 277             Filed 08/28/20 Page 9 of 13 PageID #: 6585




to the jury when considering Oak Creek’s claims for damages . . . .” (Doc. 250, p. 2). For

the reasons set forth below, the Court disagrees with Oak Creek and will exclude Mr.

Rothbart’s testimony.

       Turning to the substance of Mr. Rothbart’s expert report, which is found at Doc.

88-3, there are three opinions offered. First, Mr. Rothbart claims that the current fair

market value of the Oak Creek mobile home park is zero dollars. He concludes this

without providing any reliable facts or data in support. He simply states that since “the

repairs to date have been unsuccessful and [45% of] the homes continue to possess a

material defect, the Homes have de facto been destroyed and they have no or very little

value to a future purchaser.” (Doc. 88-3, p. 5). He then surmises—without evidence—

that “[w]hen residential rental units possess material defects . . . it is unlikely that they will

be able to produce the same year over year revenue growth as a unit which does not

have material defects would produce.” Id. He also observes—again, without evidence—

that “the income producing potential of the 28 damaged Homes will only decrease without

replacement, as repair has proven to be impractical or impossible.” Id.

       In a previous Order on summary judgment, the Court considered Mr. Rothbart’s

report and determined that his opinion on the valuation of the Oak Creek’s real property

was unreliable:

       [W]hen Plaintiff’s expert, Jeffery Rothbart, estimates that Oak Creek’s
       ‘property’ was worth about $3,650,000.00 before the weatherization
       program, he is not opining about property appraisals. Instead, he has
       estimated the value of the business by applying a 7% capitalization rate to
       Oak Creek’s average net operating income of $255,331.00. (Docs. 88-3, p.
       12; 88-1, p. 4). In this same vein, when Mr. Rothbart offers the ipse dixit
       opinion that Oak Creek’s ‘property’ is not presently worth anything, he
       means that Oak Creek’s mobile-home-rental business has been devalued
       to zero dollars. (Doc. 88-3, pp. 5–6).



                                                9
Case 4:18-cv-04009-TLB Document 277            Filed 08/28/20 Page 10 of 13 PageID #: 6586




 (Doc. 171, pp. 15–16). 2 Accordingly, the Court concludes that Mr. Rothbart’s ultimate

 opinion as to the “zero-dollar” value of the mobile home park is unreliable, and, thus,

 irrelevant. Though his qualifications as a real estate expert and tax lawyer appear sound,

 this particular opinion is classic ipse dixit and is excluded under Rule 702.

        Mr. Rothbart’s second opinion in his report is that Oak Creek’s mobile homes

 should be considered improvements to real property. The Court already made this finding

 as a matter of law in its Order on summary judgment.            See Doc. 171, pp. 17–19.

 Moreover, in that same Order, the Court pointed out that Mr. Rothbart had incorrectly

 conflated “an injury to . . . improvements with a damages remedy for permanent and

 irreparable physical injury to the land”—despite the fact that Oak Creek’s land had

 suffered no physical injury whatsoever. Id. at p. 16. Arkansas law makes clear that

 “[i]mprovements to real property—analogous to the mobile homes here—are never

 valued in relation to the underlying realty when they suffer injury.” Id. at p. 17. Therefore,

 to the extent Mr. Rothbart seeks to testify that mobile homes are improvements to real

 property, that legal conclusion is not in dispute. To the extent he seeks to testify about

 how the value of Oak Creek’s real property compares to the value of its mobile homes,

 such testimony will not assist the jury’s understanding of any ultimate issue of fact—and

 at worst could confuse the jury by suggesting an incorrect method of calculating damages.

 The second opinion is excluded under Rule 702.

        Mr. Rothbart’s third and final opinion is that Oak Creek’s real property would

 otherwise be valued at $3,929,000 had it not been for the damage Defendants caused to



 2 In light of the Court’s earlier criticism of Mr. Rothbart’s methodology, it is a bit of a
 surprise that Oak Creek devoted only a scant page of briefing to responding to
 Defendants’ Daubert challenge. See Doc. 250, p. 2.
                                              10
Case 4:18-cv-04009-TLB Document 277           Filed 08/28/20 Page 11 of 13 PageID #: 6587




 the mobile home units. As previously stated, the value of the real property is not at issue

 in this case, and Mr. Rothbart’s real property valuation is neither reliable nor trustworthy

 in an evidentiary sense. His third opinion, like the other two, will be excluded from trial

 under Rule 702.

               E. Exclusion of David G. Shreve’s Testimony Regarding
                              Possible Future Damage

        Defendants’ final argument in their Motion in Limine concerns the testimony of Oak

 Creek’s second expert, David G. Shreve. Mr. Shreve, a licensed professional engineer,

 testified in his deposition that the thirty-four mobile home units that have not yet

 manifested any signs of damage may still be damaged in some way. Oak Creek has

 responded to Defendants’ attack with a single, cursory paragraph that references Mr.

 Shreve’s professional qualifications and labels Defendants’ criticism as “unfounded.”

 (Doc. 250, p. 3).

        The opinion in question appears in two places in the record. Its first appearance

 is in the last full paragraph of Mr. Shreve’s expert report (just before the “Disclaimer”

 paragraph concerning the accuracy of his numerical calculations). He states:

        To date, structural damage to the flooring has manifested in 28 of the 62 homes
        involved in the AEP-SWEPCO HPwES Program at Oak Creek. It is possible that
        the damage goes beyond that which has manifested. Destructive testing would
        be required to determine the extent of damage.

 (Doc. 250-2, p. 14) (emphasis added). The second place where this opinion appears is

 in Mr. Shreve’s deposition. He testified that because Defendants performed the same

 improvements on all the mobile homes, it is reasonable to assume that all the homes will

 suffer the same damage to their flooring—eventually. See Doc. 250-1, p. 3. When

 opposing counsel pressed Mr. Shreve on this opinion, he conceded that a number of



                                             11
Case 4:18-cv-04009-TLB Document 277            Filed 08/28/20 Page 12 of 13 PageID #: 6588




 “variables” could account for the fact that fewer than half the units had actually

 experienced flooring damage in the several years since the weatherization work was

 completed. Id. at p. 4. Some of those variables were “how well that belly space [under

 the mobile home] [was] sealed,” whether a tenant was “not running the air conditioning,”

 or whether the tenant was “running [the air conditioning] [at] a little less capacity.” Id.

         In considering the admissibility of Mr. Shreve’s “possible” future damage opinion,

 the Court must evaluate whether it is the product of reliable principles and methods. Mr.

 Shreve states in his expert report that he visited four mobile homes “where the flooring

 failures had manifested.” (Doc. 250-2, p. 5). He then uses scientific methods to explain

 why he believes the weatherization work performed by Defendants caused these flooring

 failures. In sum, he concludes:

         Air conditioning duct leaks were repaired without properly insulating the duct
         in the underbelly and repairing the belly board. This resulted in
         condensation forming on the ductwork and at the underside of the flooring.
         Moisture migration into the flooring structure caused the wood to swell, warp
         and buckle.

 Id. at p. 6.

         Since his opinion as to why the floors were damaged in certain mobile homes is

 scientifically supported, the question for the Court is whether those same scientific

 methods and principles support his opinion that the undamaged mobile homes may

 harbor some as-yet unmanifested, potential damage. This is a close call, but the Court

 finds that this opinion is also the product of Mr. Shreve’s scientific and technical

 knowledge and should not be excluded. When making the reliability inquiry, the court

 should focus on “principles and methodology, not on the conclusions that they generate.”

 Kuhn v. Wyeth, Inc., 686 F.3d 618, 625 (8th Cir. 2012). Further, the Court believes that



                                              12
Case 4:18-cv-04009-TLB Document 277            Filed 08/28/20 Page 13 of 13 PageID #: 6589




 Defendants’ attack on this particular opinion goes more to its credibility and not its

 admissibility, “and it is up to the opposing party to examine the factual basis for the opinion

 in cross-examination.“ Loudermill v. Dow Chem. Co., 863 F.2d 566, 570 (8th Cir. 1988).

 Accordingly, the Court will not preemptively exclude this testimony from trial.

                    II. MOTION TO REOPEN DISCOVERY (Doc. 248)

        For the reasons stated in Section I.A., supra, this Motion will be granted and

 discovery reopened for a period of thirty days from today’s date only for the purpose of

 permitting the disclosure of Exhibit A to the Motion (Doc. 248-1) and allowing Defendants

 to conduct discovery related to this evidence. The Court does not contemplate the

 extension of any other deadline in the case, including the trial date.

                                      III. CONCLUSION

        For the reasons stated herein, IT IS ORDERED that Defendants’ Motion in Limine

 (Doc. 243) is GRANTED IN PART AND DENIED IN PART, and Plaintiff’s Motion to

 Reopen Discovery (Doc. 248) is GRANTED for a period of thirty days from the date of

 this Order and only for the limited purpose described in this Order.

        IT IS SO ORDERED on this 28th day of August 2020.



                                                    ________________________________
                                                    TIMOTHY L. BROOKS
                                                    UNITED STATES DISTRICT JUDGE




                                               13
